 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Chris Love, et al.,                               No. CV-19-03118-PHX-GMS
10                  Plaintiffs,                        ORDER
11   v.
12   Safeco Insurance, et al.,
13                  Defendants.
14
15          Pending before the Court is Plaintiffs’ Motion to Remand, (Doc. 10). For the
16   following reasons the motion is denied.
17                                       BACKGROUND
18          Plaintiffs Chris and Christina Love filed an action against their insurance carrier,
19   Defendant Safeco Insurance on April 10, 2019 in the Maricopa County Superior Court.
20   (Doc. 1-4, Ex. A at 2.) On January 10, 2018, the Loves’ vehicle received extensive damage
21   when it was involved in an auto accident. (Id. at 3.) After the accident the Loves filed a
22   claim with Safeco seeking to cover the costs of repairs made to the vehicle. (Id. at 4.) The
23   estimated cost of the repair and storage of the vehicle was $51,249.16 as of April 30, 2018.
24   (Doc. 10 at 2–3.) Of this balance Safeco has paid a total of $29,413.54 and has refused to
25   make any further payments. (Id. at 3.) As of June 20, 2019, the vehicle remains with the
26   repair company and continues to accumulate storage fees, and interest. (Doc. 13 at 3.)
27          The Loves allege that Safeco’s failure to pay the full value of the repair without a
28   reasonable basis constitutes a breach of contract. (Doc. 1-4, Ex. A at 5.) The complaint
 1   also alleges a claim of bad faith and seeks punitive damages in addition to special damages
 2   because Safeco is alleged to have breached its implied covenant of fair dealing “with an
 3   evil mind . . . and with a consistent pattern to undermine the security of its own insurance
 4   policies.” (Id. at 4–5.) The Loves have also asserted a right to recover attorney’s fees
 5   pursuant to A.R.S. § 12-341.01. (Id. at 6.) The complaint does not allege a specific amount
 6   in damages other than to say that the total “cost of repairs, including labor, parts,
 7   administration, and storage was in excess of $50,0000.” (Id. at 4.)
 8          On May 15, 2019, Safeco filed a petition for removal asserting that this Court has
 9   jurisdiction “because it is a civil action between citizens of different states and the matter
10   in controversy . . . exceeds the sum of $75,000.”1 (Doc 1 at 1, 5.) In support of its assertion
11   that the amount of controversy exceeds $75,000 Safeco has provided the Loves’ initial
12   complaint, certification of arbitration, and estimated repair bill. (Doc. 13 at 5–6.) On June
13   10, 2019, the Loves filed a motion to remand alleging that Safeco had failed to demonstrate
14   that the amount in controversy exceeded $75,000. (Doc. 10 at 1, 3.) (citing 28 U.S.C.
15   § 1447 (c)).
16                                          DISCUSSION
17   I.     Legal Standard
18          Any civil action brought in state court over which the federal district courts have
19   original jurisdiction may be removed to the federal district court where the action is
20   pending. 28 U.S.C. § 1441(a). Typically, courts strictly construe the statute against
21   removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). There is a
22   “strong presumption” against removal and “[f]ederal jurisdiction must be rejected if there
23   is any doubt as to the right of removal in the first instance.” Id. “The ‘strong presumption’
24   against removal jurisdiction means that the defendant always has the burden of establishing
25   that removal is proper.” Id. “If at any time before final judgment it appears that the district
26   court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c);
27   see Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003)
28   1
      The Loves concede that the parties are diverse for the purpose of 28 U.S.C. § 1332. (Doc.
     10 at 1.)

                                                  -2-
 1   (“Where doubt regarding the right to removal exists, a case should be remanded to state
 2   court.”).
 3          Where a complaint does not demand a specific dollar amount, the defendant “bears
 4   the burden of establishing, by a preponderance of the evidence, that the amount in
 5   controversy exceeds [$75,000].” Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404
 6   (9th Cir. 1996); see Matheson, 319 F.3d at 1090 (“Where it is not facially evident from the
 7   complaint that more than $75,000 is in controversy, the removing party must prove, by a
 8   preponderance of the evidence, that the amount in controversy meets the jurisdictional
 9   threshold.”). To meet its burden, Defendant “must provide evidence establishing that it is
10   ‘more likely than not’ that the amount in controversy exceeds [$75,000].” Sanchez, 102
11   F.3d at 404; see Gaus, 980 F.2d at 566–67 (“If it is unclear what amount of damages the
12   plaintiff has sought . . .then the defendant bears the burden of actually proving the facts to
13   support jurisdiction, including the jurisdictional amount.”) (emphasis in original).
14          First, “[t]he district court may consider whether it is ‘facially apparent’ from the
15   complaint that the jurisdictional amount is in controversy.” Singer v. State Farm Mut. Auto.
16   Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997). “If not, the court may consider facts in the
17   removal petition, and may ‘require parties to submit summary-judgment-type evidence
18   relevant to the amount in controversy at the time of removal.’” Id. (quoting Allen v. R & H
19   Oil & Gas Co., 63 F.3d 1326, 1335–36 (5th Cir.1995)).
20   II.    Analysis
21          A.     Amount in Controversy
22          Safeco’s Notice of Removal contains sufficient evidence to show that the amount
23   in controversy is $75,000. Safeco alleges that the amount is met by adding together the
24   unpaid repair bill ($21,835.62), the additional storage fees ($41,600.00), the bad faith
25   damages, punitive damages, and the attorney’s fees. As such the Court finds that Safeco
26   has provided sufficient evidence to show that more likely than not, the amount in
27   controversy will exceed the $75,000 threshold.
28   ///


                                                 -3-
 1                 1.      Breach of Contract
 2          The parties agree that the remaining balance on the car repairs is $21,835.62. The
 3   parties also agree that the car has remained with the repair shop in storage since the accident
 4   on February 5, 2018, accruing storage fees of at least 100 dollars each day. The initial bill
 5   provided by Safeco indicates that storage fees through the end of April 2018 are included
 6   in the original balance. The Court will assume that the storage fees since May 2018 total
 7   $41,600.00 and that the Loves concede to at least this amount because they failed to provide
 8   evidence to the contrary or submit a reply.
 9                 2.      Bad Faith Damages
10          Safeco as evidence that the amount in controversy exceeds $75,000, points to the
11   original complaint where the Loves asserted that they would be seeking damages under a
12   theory of bad faith. The Loves have not specified a certain amount they are seeking in
13   damages under their claim of bad faith. Therefore, Safeco bears the burden of
14   demonstrating that bad faith damages should be considered as part of the amount in
15   controversy. To satisfy this burden Safeco points to the arbitration certificate filed by the
16   Loves, in which the Loves certified that the value of the breach of contract claim, the bad
17   faith claim, and punitive damages exceed $50,000 excluding attorneys’ fees, interest, and
18   costs. See Cohn v. Petsmart, Inc., 281 F.3d 837, 840 (9th Cir. 2002) (“A settlement letter
19   is relevant evidence of the amount in controversy if it appears to reflect a reasonable
20   estimate of the plaintiff's claim.”).
21          In addition, Safeco provided for the court a series of Arizona cases, in which the
22   plaintiff was awarded bad faith damages. See Nasiri v. Allstate Indem. Co., 41 F. App'x 76,
23   78 (9th Cir. 2002) (court considered as evidence damages awarded in similar bad faith
24   cases); see also Kroske v. U.S. Bank Corp., 432 F.3d 976, 980 (9th Cir. 2005). The amount
25   of bad faith awarded in each of the cited cases ranged from $100,000.00 to $155,000.00.
26   See, e.g. Nardelli v. Met. Grp. Prop. And Cas. Ins. Co., 2009 WL 1607782 (Ariz. Super.
27   Mar 20, 2009) (jury awarded $155,000 for bad faith tort claim related to a car insurer’s bad
28   faith conduct); Simms v. State Farm Fire & Casualty Co., 2006 WL 4551856 (D. Ariz.


                                                   -4-
 1   June 29, 2006) ($100,000.00 jury award for property insurance bad faith claim); Steele v.
 2   Am. Family Mut. Ins. Co., 2008 WL 6090680 (Ariz. Super. Dec. 19, 2008) (same).
 3   Notably, two of the three cases involved bad faith claims in the context of home insurance
 4   policies, and in all three cases the plaintiff alleged to have suffered emotional damage as a
 5   result of the insurers failure to pay on a claim. While the Loves in their complaint did not
 6   allege that Safeco’s conduct caused them emotional distress, they do allege that Safeco’s
 7   failure to pay the full balance of the repair bill caused them to be without their vehicle for
 8   well over a year. In acknowledging the factual distinctions between the cited cases and the
 9   claim here, this Court finds that the cited cases are sufficiently similar to be considered as
10   proof of potential bad faith awards. Thus, they are sufficiently similar to show that if the
11   Loves are successful on their bad faith claim, they will more likely than not be awarded
12   compensatory damages in excess of $12,000.00. As such this Court concludes that Safeco
13   has met its burden and shown that the combined value of the bad faith claim and the breach
14   of contract claim are more likely than not to exceed the $75,000 threshold.
15                                         CONCLUSION
16          Defendant Safeco has established, by a preponderance of the evidence, that the
17   amount in controversy exceeds $75,000.
18          IT IS THEREFORE ORDERED that Plaintiffs Chris and Christina Love’s
19   Motion to Remand (Doc. 10) is DENIED.
20          Dated this 18th day of July, 2019.
21
22
23
24
25
26
27
28


                                                 -5-
